Per Curiam.
Action to recover for personal injuries. At the close of the evidence a verdict for defendant was directed by the court. Plaintiff appealed from an order denying a new trial.
The question is whether a case was made for the jury. Plaintiff was a fireman on an engine of defendant that hauled a freight train in -Montana. His engine was being turned around on a Y at Rexford, Montana, and as it was about to go on the switch track a string of cars was kicked westerly on the track and struck the engine. Plaintiff jumped from the engine and claimed to have sustained injuries. The negligence charged was in permitting the string of cars to drift uncontrolled without notice or warning. The accident happened at night and it was dark. The only evidence was that of plaintiff. It is apparent that there was negligence somewhere. It is defendant’s claim that this negligence was not in regard to the operation of the string of cars. We are unable to concur in this. We think that it did not conclusively appear that the servants charged with the duty of handling the string of cars were free from fault. Wo are of the opinion that the learned trial court should have left the case to the jury.
Order reversed and new trial granted.